           Case 1:20-cv-01466-JLT Document 10 Filed 04/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    LUCAS HOLMES                                       Case No. 1:20-cv-01466-JLT (PC)
12                        Plaintiff,                     ORDER TO SHOW CAUSE
13             v.                                        14-DAY DEADLINE
14    NORTH KERN STATE PRISON
      HEALTH CARE GRIEVANCE OFFICE,
15    et al.,
16                        Defendants.

17

18            When Plaintiff initiated this action, he submitted a partial application to proceed in forma
19   pauperis. (See Doc. 2.) On March 4, 2021, the Court directed Plaintiff to submit a completed
20   application to proceed in forma pauperis or pay the $402 filing fee in full within thirty days from
21   the date of the order. (Doc. 9.) The Court cautioned Plaintiff that “[f]ailure to do so will result in a
22   recommendation that this action be dismissed.” Id.
23            More than thirty days have passed, and Plaintiff has failed to file a complete IFP
24   application or pay the $402 filing fee. Accordingly, within 14 days of the date of service of this
25   order, the Plaintiff SHALL show cause in writing why this case should not be dismissed for
26   failure to comply with this Court’s prior order.
27   ///
28   ///
        Case 1:20-cv-01466-JLT Document 10 Filed 04/19/21 Page 2 of 2


 1          The failure to comply with this order will result in findings and recommendations

 2   recommending the dismissal of this action without further notice.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    April 18, 2021                         _ /s/ Jennifer L. Thurston
                                               CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                  2
